      Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 1 of 27


 1   BURSOR & FISHER, P.A.
     Neal J. Deckant (State Bar No. 322946)
 2   Frederick J. Klorczyk III (State Bar No. 320783)
 3   1990 North California Blvd., Suite 940
     Walnut Creek, CA 94596
 4   Telephone: (925) 300-4455
     Facsimile: (925) 407-2700
 5   E-Mail: ndeckant@bursor.com
              fklorczyk@bursor.com
 6

 7   Attorneys for Plaintiff

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11
     KENNETH GLASS, individually and on behalf
12   of all others similarly situated,                  Case No. _____________

13                               Plaintiff,
                                                        CLASS ACTION COMPLAINT
14          v.

15   GLOBAL WIDGET, LLC d/b/a HEMP                      JURY TRIAL DEMANDED
     BOMBS,
16
                                Defendant.
17

18

19

20

21

22

23

24

25

26

27

28

     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED
      Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 2 of 27



 1           Plaintiff Kenneth Glass brings this action on behalf of himself and all others similarly

 2   situated against Defendant Global Widget, LLC d/b/a Hemp Bombs (“Global Widget”). Plaintiff

 3   makes the following allegations pursuant to the investigation of his counsel and based upon

 4   information and belief, except as to the allegations specifically pertaining to himself, which are

 5   based on personal knowledge.

 6                                     JURISDICTION AND VENUE

 7           1.      This Court has subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)(A)

 8   because this case is a class action where the aggregate claims of all members of the proposed class

 9   are in excess of $5,000,000.00, exclusive of interest and costs, and Plaintiff, as well as most

10   members of the proposed class, is a citizen of a state different from Defendant. This Court also has

11   supplemental jurisdiction over state law claims pursuant to 28 U.S.C. § 1367.

12           2.      Pursuant to 28 U.S.C. § 1391, this Court is the proper venue for this action because

13   a substantial part of the events, omissions, and acts giving rise to the claims herein occurred in this

14   District. Plaintiff Glass is a citizen of California, resides in this District, and purchased Hemp

15   Bombs-branded products from Defendant in this District. Moreover, Defendant distributed,

16   advertised, and sold Hemp Bombs-branded products, which are the subject of the present

17   complaint, in this District.

18                                      NATURE OF THE ACTION

19           3.      This is a putative class action lawsuit on behalf of purchasers of Hemp Bombs-

20   branded products against Defendant for manufacturing, distributing, and selling underfilled

21   cannabidiol (“CBD”) products (collectively, the “CBD Products” or “Products,” as enumerated

22   below). CBD is a highly sought-after dietary supplement that is commonly used to treat anxiety,

23   insomnia, depression, diabetes, PTSD, and chronic pain. CBD is sold in a variety of forms,

24   including compounds, tinctures, and edibles. CBD can be administered by inhalation of smoke or

25   vapor. Alternatively, food and beverage items can be infused with CBD as an alternative means of

26   ingesting the substance.

27

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                           1
      Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 3 of 27



 1          4.      Defendant repeatedly overstates the quantity of CBD on its Products’ labeling and

 2   packaging. As discussed below, the labeling and packaging of the CBD Products are replete with

 3   representations and warranties, namely that the Products purportedly contain “25mg,” “50mg,”

 4   “75mg,” “80mg,” “100mg,” “125mg,” “160mg,” “200mg,” “225mg,” “250mg,” “300mg,”

 5   “375mg,” “450mg,” “600mg,” “750mg,” “900mg,” “1000mg,” “1500mg,” “2000mg,” or

 6   “4000mg” of CBD (collectively, the “CBD Claims”). However, the CBD Products contain only a

 7   fraction of the CBD advertised on Defendant’s website and on the Products’ labeling and

 8   packaging. For example, pursuant to independent lab testing commissioned by Plaintiff and

 9   performed by Anresco Laboratories, the “Hemp Bombs CBD Gummies,” which purports to contain

10   “75mg of CBD” in the bottle, actually contains only 35.3mg of CBD per bottle. This represents an

11   underfill of approximately 53%. By misrepresenting the true quantity of CBD in its CBD

12   Products, Defendant is able to charge a substantial price premium on account of these fictitious

13   CBD quantity claims.

14          5.      For all the reasons set forth herein, including but not limited to Defendant’s

15   misrepresentations regarding the quantity of CBD its products, Plaintiff seeks relief in this action

16   individually, and as a class action on behalf of similarly situated purchasers of Defendant’s

17   products, for: (i) breach of express warranty; (ii) breach of the implied warranty of merchantability;

18   (iii) unjust enrichment; (iv) fraud; (v) violation of the California Consumers Legal Remedies Act

19   (“CLRA”), Cal. Civ. Code §§ 1750, et seq.; (vi) violation of the California Unfair Competition

20   Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.; (vii) violation of the California False

21   Advertising Law (“FAL”), Cal. Bus. & Prof. Code §§ 17500, et seq.; and (viii) violation of the

22   Florida Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. §§ 501.201, et seq.

23                                             THE PARTIES

24          6.      Plaintiff Kenneth Glass is a citizen of California who resides in Wheatland,

25   California. Throughout 2019, Plaintiff Glass purchased many of Defendant’s Hemp Bombs CBD

26   products. Most recently, Plaintiff Glass purchased “Hemp Bombs CBD Gummies” from a

27   Chevron gas station in Wheatland, California in July 2019. Before purchasing his Hemp Bombs-

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                           2
      Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 4 of 27



 1   branded Products, Plaintiff Glass reviewed information about the Products, including the quantity

 2   of CBD purportedly contained in each. When purchasing his CBD Products, Plaintiff Glass also

 3   reviewed the accompanying labels, disclosures, warranties, and marketing materials, and

 4   understood them as representations and warranties by Defendant that the Products contained the

 5   quantities of CBD advertised. Plaintiff Glass relied on these representations and warranties in

 6   deciding to purchase Defendant’s CBD Products over comparable products. Accordingly, these

 7   representations and warranties were part of the basis of the bargain, in that he would not have

 8   purchased the CBD Products on the same terms had he known these representations were not true.

 9   In making his purchases, Plaintiff Glass paid a substantial price premium due to the false and

10   misleading CBD Claims. However, Plaintiff Glass did not receive the benefit of his bargain,

11   because Defendant’s CBD Products do not contain anywhere near the quantities of CBD

12   advertised. Plaintiff Glass also understood that in making the sale, his retailer was acting with the

13   knowledge and approval of Defendant and/or as the agent of Defendant. Plaintiff Glass further

14   understood that each purchase involved a direct transaction between himself and Defendant,

15   because his CBD Products came with packaging and other materials prepared by Defendant,

16   including representations and warranties regarding the CBD Claims.

17          7.      Defendant Global Widget, LLC (“Global Widget”), is a Florida corporation with its

18   principal place of business in Tampa, Florida. Global Widget manufactures, sells, and globally

19   distributes Hemp Bombs-branded products, and is responsible for the advertising, marketing, and

20   packaging of CBD-infused edibles, capsules, oils, topicals, and vape products, including the CBD

21   Products. Global Widget manufactured, marketed, and sold the CBD Products during the relevant

22   Class period. The planning and execution of the advertising, marketing, labeling, packaging,

23   testing, and/or corporate operations concerning the CBD Products and the CBD Claims was

24   primarily carried out at Global Widget’s headquarters and facilities within Florida, as is most, or

25   all, of the CBD Products’ manufacturing and assembly.

26          8.      Plaintiff reserves the right to amend this Complaint to add different or additional

27   defendants, including without limitation any officer, director, employee, supplier, or distributor of

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                            3
      Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 5 of 27



 1   Defendant who has knowingly and willfully aided, abetted, or conspired in the false and deceptive

 2   conduct alleged herein.
                                  FACTS COMMON TO ALL CLAIMS
 3
            A.      General Explanation Of CBD Products
 4

 5          9.      CBD is a highly sought-after dietary supplement with medicinal properties. CBD is

 6   used to treat anxiety, insomnia, depression, diabetes, PTSD, and chronic pain. CBD can be taken

 7   into the body in multiple ways, including by inhalation of smoke or vapor, as an aerosol spray into

 8   the cheek, and by mouth. Food and beverage items can be infused with CBD as an alternative

 9   means of ingesting the substance.

10          10.     CBD, which stands for cannabidiol, is a naturally occurring phytocannabinoid found

11   in certain strains of hemp. Food and beverage products containing CBD were introduced in the

12   United States in 2017. Hemp products that contain trace amounts of THC (less than 0.3%) have

13   been declared by the United States Food and Drug Administration (“FDA”) as generally

14   recognized as safe (“GRAS”).

15          11.     The production, sale, and distribution of CBD is a booming industry that is “gaining

16   in popularity among consumers with the legal CBD market projected to surpass $23 billion in

17   annual U.S. sales by 2023,” according to Forbes. With large retailers like CVS, Walgreens, and

18   Kroger having entered the market, the CBD industry is undergoing rapid growth. Yet, given that

19   the “industry has little to no regulation with no one watching what’s going into the product[,]” this

20   rapid expansion has produced negative consequences for consumers. For instance, after

21   commissioning lab testing for “35 CBD products from seven different companies[,]” NBC

22   investigators discovered that “20 of [the 35 samples tested] had less than half of the amount of

23   CBD advertised on the label” and “[s]ome samples had no CBD at all.”

24          B.      Defendant’s CBD Products
25          12.     The CBD Products at issue include the following products from Defendant, all of
26   which prominently feature the amount of CBD (e.g. 75mg) on the front label:
27

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                        4
         Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 6 of 27



 1                 A.     All “CBD Gummies” labeled with CBD Claims, including all flavors and

 2                        sizes of Defendant’s “Original Gummies,” “High-Potency Gummies,” and

 3                        “Sleep Gummies:”1

 4

 5

 6

 7

 8

 9

10

11
                   B.     All “CBD Capsules” labeled with CBD Claims, including all flavors and
12
                          sizes of “Hemp Bombs CBD Capsules HP” and “Hemp Bombs CBD
13
                          Capsules:”2
14

15

16

17

18

19

20

21

22

23

24

25   1
       The CBD Gummies are offered in 5-Count, 15-Count, 30-Count, and 60-Count sizes and range
     from 75mg CBD to 1500mg CBD. See https://hempbombs.com/cbd-gummies/ (last visited
26   8/19/19).
     2
       The CBD Capsules are offered in 5-Count, 15-Count, 30-Count, and 60-Count sizes and range
27   from 75mg CBD to 1500mg CBD. See https://hempbombs.com/cbd-capsules/ (last visited
     8/19/19).
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                  5
         Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 7 of 27



 1                 C.     All “CBD Syrups,” “CBD Jolly Bombs Lollipops,” and “CBD Max Chill

 2                        Relaxation Shots” labeled with a CBD Claim:3

 3

 4

 5

 6

 7

 8

 9

10

11                 D.     All “CBD Oils” labeled with CBD Claims:4

12

13

14

15

16

17
                   E.     All “CBD E-Liquids” and “CBD E-Liquid Additives” labeled with CBD
18
                          Claims: 5
19
     3
       The CBD Syrup is available in three strengths, 100mg CBD per 4-ounce bottle, 300mg CBD per
20   4-ounce bottle, and 1000mg CBD per 4-ounce bottle. See https://hempbombs.com/cbd-syrup/.
     The CBD Lollipops offer 40mg per lollipop and are available in Cherry, Watermelon, Green
21   Apple, and Pink Lemonade flavors. See https://hempbombs.com/cbd-lollipops/. The CBD Max
     Chill Relaxation Shot offers 75mg CBD per 2-ounce bottle. https://hempbombs.com/product/cbd-
22   max-chill-relaxation-shot/.
     4
       The CBD Oils are offered in three flavors (Unflavored, Peppermint, and Watermelon), and range
23   in CBD from 125mg per 30ml bottle to 4,000mg per 30ml bottle). See
     https://hempbombs.com/cbd-oils/ (last visited 8/19/19).
24   5
       The CBD E-Liquids and CBD E-Liquid Additives come in 16.5ml bottles promising 75mg CBD,
     16.5ml bottles promising 250mg CBD, 60ml bottles promising 300mg CBD, 60ml bottles
25   promising 1,000mg CBD, 60ml bottles promising 2,000mg CBD, and 120ml bottles promising
     4,000mg CBD. See https://hempbombs.com/cbd-e-liquid/; https://hempbombs.com/cbd-e-liquid-
26   additives/ (last visited 8/19/19). The CBD E-Liquids come in a range of flavors, including:
     “Arctic Spearmint Blast,” “Bangin’ Fruity Bedrock,” “Crisp Honeydew Melon,” “Crushed
27   Pineapple Paradise,” “Exotic Watermelon Kush,” “Glazed Chocolate Donut,” “Roasted Colombian
     Coffee,” “Strawberry Milk,” “Sugar Cookie Kryptonite,” “Sweet Mango Seduction,” “Vanilla
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                 6
      Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 8 of 27



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12                 F.     All “CBD Vape Tanks” labeled with a CBD Claim of 125-1000mg of CBD:6

13

14

15

16

17

18

19

20
                   G.     All “CBD Disposable Vape Pens” labeled with a CBD Claim of 125mg of
21
                          CBD:7
22
     Cupcake Swirl,” “Whipped Marshmallow Dream,” “Wild Blueberry Jam,” “Electric Blue
23   Raspberry,” and “Juicy Southern Peach.”
     6
       The CBD Vape Tanks come in a range of flavors, including: “Arctic Spearmint Blast,” “Bangin’
24   Fruity Bedrock,” “Crisp Honeydew Melon,” “Crushed Pineapple Paradise,” “Exotic Watermelon
     Kush,” “Glazed Chocolate Donut,” “Roasted Colombian Coffee,” “Strawberry Milk,” “Sugar
25   Cookie Kryptonite,” “Sweet Mango Seduction,” “Vanilla Cupcake Swirl,” “Whipped
     Marshmallow Dream,” “Wild Blueberry Jam,” “Electric Blue Raspberry,” and “Juicy Southern
26   Peach.” See https://hempbombs.com/cbd-vape-tank-cartridges/ (last visited 8/19/19).
     7
       The CBD Disposable Vape Pens come in a range of flavors, including: “Exotic Watermelon
27   Kush,” Wild Blueberry Jam,” and “Bangin Fruity Bedrock.” See https://hempbombs.com/cbd-
     vape-pens/ (last visited 8/19/19).
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                 7
         Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 9 of 27



 1

 2

 3

 4

 5

 6

 7

 8

 9
                   H.     All “CBD Topical” products labeled with a CBD claim, including “Hemp
10
                          Bombs CBD Pain Rub,” “Hemp Bombs CBD Beard Oil,” “Hemp Bombs
11
                          CBD Beard Balm,” “Hemp Bombs CBD Tattoo Ointment:”8
12

13

14

15

16

17

18

19

20

21

22

23

24   8
       The CBD Pain Rub comes in 1-ounce and 4-ounce sizes, each promising 50mg and 200mg of
     CBD per tub, respectively. See https://hempbombs.com/cbd-pain-freeze/ (last visited 8/19/19).
25   The CBD Beard Oil promises 25mg of CBD per 15ml bottle. See
     https://hempbombs.com/product/cbd-beard-oil/ (last visited 8/19/19). The CBD Beard Balm
26   promises 25mg of CBD per 1-ounce tin. See https://hempbombs.com/product/cbd-beard-balm/
     (last visited 8/19/19). The CBD Tattoo Ointment comes in 1-ounce and 4-ounce sizes which
27   promise 50mg and 200mg of CBD, respectively. See https://hempbombs.com/cbd-tattoo-ointment/
     (last visited 8/19/19).
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                8
     Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 10 of 27


            C.      Defendant’s Products Do Not Contain The Quantity Of CBD They Are
 1                  Labeled To Contain
 2
            13.     The CBD Claims are false and misleading. As independent lab testing reveals, the
 3
     true quantity of CBD in the CBD Products is only a small fraction of Defendant’s representations.
 4
     Plaintiff’s counsel commissioned Anresco Laboratories to perform independent testing of
 5
     Defendant’s products, which show that the Products do not contain the amount of CBD promised
 6
     in the CBD Claims. Specifically, pursuant to lab test results dated June 4, 2019 Defendant’s
 7
     “Hemp Bombs CBD Gummies,” which is labeled as containing “75mg” of CBD, actually contains
 8
     a total of 35.3mg. This is a reduction of 52.9%.
 9

10
                    CBD Product                     CBD Claim Actual CBD Content % Difference
11

12    Hemp Bombs CBD Gummies (5-Count)                 75mg                35.3mg               -52.9%

13
            14.     By permanently marking the CBD Products with their purported CBD content,
14
     Defendant knew that the CBD Claims are false and misleading, yet still advertised, labeled, and
15
     packaged the CBD Products with the false and misleading CBD Claims.
16
            15.     Simply put, Defendant’s CBD Claims are a farce. Defendant knowingly prepared
17
     the material on its website and product labels to misrepresent the true quantity of CBD in the CBD
18
     Products.
19
                                     CLASS ACTION ALLEGATIONS
20
            16.     Pursuant to Fed. R. Civ. P. 23, Plaintiff seeks to represent a class defined as all
21
     persons in the United States who purchased CBD Products with a CBD Claim from Defendant (the
22
     “Class”). Excluded from the Class is Defendant Global Widget, LLC, Defendant’s subsidiaries,
23
     affiliates, officers, directors, assigns and successors, and any entity in which it has a controlling
24
     interest, and the Judge to whom this case is assigned and any member of her immediate family.
25
            17.     Plaintiff also seeks to represent a subclass defined as all Class members in
26
     California (the “California Subclass” or “Subclass”).
27

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                            9
     Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 11 of 27



 1           18.     Members of the Class are so numerous that their individual joinder herein is

 2   impracticable. On information and belief, members of the Class number in the hundreds of

 3   thousands. The precise number of Class members and their identities are unknown to Plaintiff at

 4   this time but will be determined through discovery. Class members may be notified of the

 5   pendency of this action by mail and/or publication through the distribution records of Defendant's

 6   and third-party retailers and vendors.

 7           19.     Common questions of law and fact exist as to all Class members and predominate

 8   over questions affecting only individual Class members. Common legal and factual questions

 9   include, but are not limited to:

10                   (a)    whether the CBD Claims on Defendant’s CBD Products are false and

11   misleading;

12                   (b)    the actual amount of CBD in the CBD Products;

13                   (c)    whether Defendant engaged in false and/or deceptive advertising;

14                   (d)    whether Defendant has been unjustly enriched by its conduct;

15                   (e)    whether Class members have sustained monetary loss and the proper remedy

16   for and measure of that loss;

17                   (f)    whether Plaintiff and Class members are entitled to declaratory and

18   injunctive relief;

19                   (g)    the number of CBD Products sold to consumers; and

20                   (h)    whether, as a result of Defendant’s misconduct as alleged herein, Plaintiff

21   and Class members are entitled to restitution, injunctive, and/or monetary relief and, if so, the

22   amount and nature of such relief.

23           20.     Plaintiff’s claims are typical of the claims of Class members because Plaintiff

24   purchased a CBD Product in reliance on the representations and warranties described above, and

25   suffered a loss as a result of those purchases.

26           21.     Plaintiff is an adequate representative of the Class because his interests do not

27   conflict with the interests of the Class members he seeks to represent, he has retained counsel

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         10
     Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 12 of 27



 1   competent and experienced in prosecuting class actions, and he intends to prosecute this action

 2   vigorously. The interests of Class members will be fairly and adequately protected by Plaintiff and

 3   his counsel.

 4           22.     The class mechanism is superior to other available means for the fair and efficient

 5   adjudication of the claims of Plaintiff and the Class members. Each individual Class member may

 6   lack the resources to undergo the burden and expense of individual prosecution of the complex and

 7   extensive litigation necessary to establish Defendant’s liability. Individualized litigation increases

 8   the delay and expense to all parties and multiplies the burden on the judicial system presented by

 9   the complex legal and factual issues of this case. Individualized litigation also presents a potential

10   for inconsistent or contradictory judgments. In contrast, the class action device presents far fewer

11   management difficulties and provides the benefits of single adjudication, economy of scale, and

12   comprehensive supervision by a single court on the issue of Defendant’s liability. Class treatment

13   of the liability issues will ensure that all claims and claimants are before this Court for consistent

14   adjudication of the liability issues.
                                                 COUNT I
15                                      (Breach Of Express Warranty)
16           23.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
17   paragraphs of this complaint.
18           24.     Plaintiff brings this claim individually and on behalf of the members of the
19   proposed Class and the Subclass against Defendant.
20           25.     In connection with the sale of the CBD Products, Defendant issued written
21   warranties. Defendant, as the designer, manufacturer, marketer, distributor, and/or seller of the
22   CBD Products, expressly warranted that the Products were fit for their intended purpose by making
23   promises and affirmations of fact on their Products’ labeling and packaging, including the CBD
24   Claims.
25           26.     The affirmations of fact and promises made by Defendant to Plaintiff and the Class
26   regarding the CBD Products became part of the basis of the bargain between Defendant and
27

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         11
     Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 13 of 27



 1   Plaintiff and the Class and Subclass, thereby creating an express warranty that the CBD Products

 2   would conform to those affirmations of fact, representations, promises, and descriptions.

 3          27.     The CBD Products do not, in fact, contain the amount of CBD promised in the CBD

 4   Claims. Instead, the CBD Products contain only a fraction of the CBD advertised on Defendant’s

 5   website and on the Products’ labeling and packaging.

 6          28.     Plaintiff Glass and members of the Class suffered economic injury as a direct and

 7   proximate result Defendant’s breach because: (a) they would not have purchased the CBD Products

 8   on the same terms if they knew that the Products had been falsely labeled as alleged herein; (b)

 9   they paid a price premium for the CBD Products based on Defendant’s express warranties; and (c)

10   the CBD Products did not have the characteristics, uses, or benefits as promised by Defendant in

11   the CBD Claims. As a result, Plaintiff and members of the Class and the Subclass have been

12   damaged either in the full amount of the purchase price of the CBD Products or in the difference in

13   value between the Products as warranted and the Products as sold.

14          29.     On July 19, 2019, prior to filing this action, Defendant was served with a pre-suit

15   notice letter that complied in all respects with U.C.C. §§ 2-313, 2-607. Plaintiff’s counsel sent

16   Defendant a letter advising it that it breached an express warranty and demanded that it cease and

17   desist from such breaches and make full restitution by refunding the monies received therefrom. A

18   true and correct copy of Plaintiff’s counsel’s letter is attached hereto as Exhibit A.

19                                             COUNT II
                          (Breach Of The Implied Warranty Of Merchantability)
20
            30.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
21
     paragraphs of this complaint.
22
            31.     Plaintiff brings this claim individually and on behalf of the members of the
23
     proposed Class and the Subclass against Defendant.
24
            32.     Defendant is and was at all relevant times a “merchant” within the meaning of the
25
     Uniform Commercial Code (“UCC”). Defendant manufactured, distributed, and marketed the
26
     CBD Products, which are “good[s]” within the meaning of the UCC. Consequently, Defendant
27

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         12
     Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 14 of 27



 1   impliedly warranted that the CBD Products were merchantable, including that they could pass

 2   without objection in the trade under the contract description, that they were fit for the ordinary

 3   purposes for which such goods are used, that they were of fair average quality within the

 4   description, that they were adequately labeled, and that they would conform to the promises or

 5   affirmations of fact made on the Products’ labeling and packaging. However, each of these

 6   implied warranties were false with respect to the goods of the kind sold to Plaintiff and Class

 7   members.

 8          33.     In reliance upon Defendant’s skill and judgment and the implied warranties above,

 9   Plaintiff and Class members purchased the CBD Products.

10          34.     The CBD Products were not altered by Plaintiff or Class members in a manner that

11   would reduce the quantity of CBD the products contain.

12          35.     The CBD Products were underfilled when they left the exclusive control of

13   Defendant.

14          36.     Defendant knew the CBD Products would be purchased and used by Plaintiff and

15   members of the Class without additional testing by Plaintiff and Class members. The CBD

16   Products were not of fair average quality within their description, were not adequately labeled, and

17   did not conform to the promises or affirmations of fact made on the Products’ labels.

18          37.     More specifically, Defendant breached its implied warranty of merchantability to

19   Plaintiff and the Class because the CBD Products would not pass without objection in the trade in

20   that they do not conform to CBD Claims made on the Products’ labels. Instead, the CBD Products

21   contain substantially less CBD than they were labeled to contain, and Plaintiff and Class members

22   did not receive the goods as warranted.

23          38.     Plaintiff Glass and members of the Class suffered economic injury as a direct and

24   proximate result Defendant’s breach of the implied warranty because: (a) they would not have

25   purchased the CBD Products on the same terms if they knew that the Products had been falsely

26   labeled as alleged herein; (b) they paid a price premium for the CBD Products based on

27   Defendant’s warranties; and (c) the CBD Products did not have the characteristics, uses, or benefits

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         13
     Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 15 of 27



 1   as promised by Defendant in the CBD Claims. As a result, Plaintiff and members of the Class and

 2   the Subclass have been damaged either in the full amount of the purchase price of the CBD

 3   Products or in the difference in value between the Products as warranted and the Products as sold.

 4                                              COUNT III
                                            (Unjust Enrichment)
 5
            39.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
 6
     paragraphs of this complaint.
 7
            40.     Plaintiff brings this claim individually and on behalf of the members of the
 8
     proposed Class and the Subclass against Defendant.
 9
            41.     Plaintiff and Class members conferred a benefit in the form of monies paid on
10
     Defendant by purchasing underfilled CBD Products.
11
            42.     Defendant voluntarily accepted and retained this benefit.
12
            43.     Defendant has been unjustly enriched in retaining the revenues derived from
13
     Plaintiff and Class members’ purchases of the CBD Products. Retention of those moneys under
14
     these circumstances is unjust and inequitable in light of the misrepresentations of fact made by
15
     Defendant in labeling, packaging, marketing, and advertising the CBD Products, including the
16
     CBD Claims. These misrepresentations caused injuries to Plaintiff and Class members because
17
     they would not have purchased the CBD Products if the true facts were known.
18
            44.     Because this benefit was obtained unlawfully, namely by selling and accepting
19
     compensation for underfilled CBD Products, it would be unjust and inequitable for Defendant to
20
     retain it without paying the value thereof. Accordingly, Defendant must pay restitution to Plaintiff
21
     and Class members for its unjust enrichment, as ordered by the Court.
22

23                                               COUNT IV
                                                  (Fraud)
24          45.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
25   paragraphs of this complaint.
26          46.     Plaintiff brings this claim individually and on behalf of the members of the
27   proposed Class and the Subclass against Defendant.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       14
     Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 16 of 27



 1          47.     As discussed above, Defendant provided Plaintiff and Class members with false or

 2   misleading material information about the CBD Products manufactured, distributed, and sold by

 3   Defendant. For example, Defendant made promises and affirmations of fact in labeling,

 4   packaging, marketing, and advertising the CBD Products, including the CBD Claims.

 5          48.     As indicated above, however, these representations are false as the CBD Products

 6   are underfilled and contain approximately 53% less CBD than Defendant claims.

 7          49.     The misrepresentations and omissions of material fact made by Defendant, upon

 8   which Plaintiff and Class members reasonably and justifiably relied, were intended to induce and

 9   actually induced Plaintiff and Class members to purchase the CBD Products.

10          50.     By virtue of labeling its products with the CBD Claims, Defendant knew or should

11   have known the CBD Claims were false, but continued to manufacture and sell underfilled CBD

12   Products in the retail and wholesale markets.

13          51.     During the relevant time period, Plaintiff and Class members were unaware that the

14   CBD Products were underfilled.

15          52.     The fraudulent actions of Defendant caused damage to Plaintiff and Class members,

16   who are entitled to damages and other legal and equitable relief as a result.

17          53.     As a result of Defendant’s willful and malicious conduct, punitive damages are

18   warranted.
                                               COUNT V
19                    (Violation Of The California Consumers Legal Remedies Act,
20                                   Cal. Civ. Code §§ 1750, et seq.)
            54.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
21
     paragraphs of this complaint.
22
            55.     Plaintiff brings this claim individually and on behalf of the members of the
23
     proposed California Subclass against Defendant.
24
            56.     California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(5), prohibits
25
     “[r]epresenting that goods or services have sponsorship, approval, characteristics, ingredients, uses,
26

27

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                       15
     Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 17 of 27



 1   benefits, or quantities which they do not have or that a person has a sponsorship, approval, status,

 2   affiliation, or connection which he or she does not have.”

 3          57.     California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(7), prohibits

 4   “[r]epresenting that goods or services are of a particular standard, quality, or grade, or that goods

 5   are of a particular style or model, if they are of another.”

 6          58.     California’s Consumers Legal Remedies Act, Cal. Civ. Code § 1770(a)(9), prohibits

 7   “[a]dvertising goods or services with intent not to sell them as advertised.”

 8          59.     Defendant violated these provisions by making the misrepresentations alleged

 9   above, including the CBD Claims.

10          60.     Plaintiff Glass and the California Subclass suffered economic injury as a direct and

11   proximate result Defendant’s violation because: (a) they would not have purchased the CBD

12   Products on the same terms if they knew that the Products had been falsely labeled as alleged

13   herein; (b) they paid a price premium compared to products without the misrepresentations alleged

14   herein; and (c) the CBD Products did not have the characteristics, ingredients, uses, benefits, or

15   quantities as promised.

16          61.     On or about July 19, 2019, prior to filing this action, a CLRA notice letter was

17   served on Defendant that complies in all respects with California Civil Code § 1782(a). Plaintiff

18   Glass sent Defendant a letter via certified mail, return receipt requested, advising Defendant that it

19   is in violation of the CLRA and demanding that Defendant cease and desist from such violations

20   and make full restitution by refunding the monies received therefrom. A true and correct copy of

21   Plaintiff Glass’s letter is attached hereto as Exhibit A.

22          62.     On behalf of himself and other members of the California Subclass, Plaintiff Glass

23   seeks to enjoin the unlawful acts and practices described herein and to recover actual damages,

24   restitution, and reasonable attorneys’ fees.

25

26

27

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         16
     Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 18 of 27


                                               COUNT VI
 1                        (Violation Of The California Unfair Competition Law,
 2                               Cal. Bus. & Prof. Code §§ 17200, et seq.)
            63.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
 3
     paragraphs of this complaint.
 4
            64.     Plaintiff brings this claim individually and on behalf of the members of the
 5
     proposed California Subclass against Defendant.
 6
            65.     Defendant is subject to California’s Unfair Competition Law, Cal. Bus. & Prof.
 7
     Code §§ 17200, et seq. The UCL provides, in pertinent part: “Unfair competition shall mean and
 8
     include unlawful, unfair or fraudulent business practices and unfair, deceptive, untrue or
 9
     misleading advertising ….”
10
            66.     Defendant’s misrepresentations and other conduct, described herein, violated the
11
     “unlawful” prong of the UCL by violating the CLRA as described herein; the FAL as described
12
     herein; and Cal. Com. Code § 2607.
13
            67.     Defendant’s misrepresentations and other conduct, described herein, violated the
14
     “unfair” prong of the UCL in that its conduct is substantially injurious to consumers, offends public
15
     policy, and is immoral, unethical, oppressive, and unscrupulous, as the gravity of the conduct
16
     outweighs any alleged benefits.
17
            68.     Defendant violated the “fraudulent” prong of the UCL by making
18
     misrepresentations about the CBD Products, as described herein.
19
            69.     Plaintiff Glass and the California Subclass suffered economic injury as a direct and
20
     proximate result Defendant’s violation because: (a) they would not have purchased the CBD
21
     Products on the same terms if they knew that the Products had been falsely labeled as alleged
22
     herein; (b) they paid a price premium compared to products without the misrepresentations alleged
23
     herein; and (c) the CBD Products did not have the characteristics, ingredients, uses, benefits, or
24
     quantities as promised.
25

26

27

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         17
     Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 19 of 27



 1          70.     On behalf of himself and other members of the California Subclass, Plaintiff Glass

 2   seeks to enjoin the unlawful acts and practices described herein and to recover actual damages,

 3   restitution, and reasonable attorneys’ fees.

 4                                             COUNT VII
                            (Violation Of The California False Advertising Law,
 5
                                  Cal. Bus. & Prof. Code §§ 17500, et seq.)
 6          71.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
 7   paragraphs of this complaint.
 8          72.     Plaintiff brings this claim individually and on behalf of the members of the
 9   proposed California Subclass against Defendant.
10          73.      California’s False Advertising Law, Cal. Bus. & Prof. Code §§ 17500, et seq.,
11   makes it “unlawful for any person to make or disseminate or cause to be made or disseminated
12   before the public in this state, ... in any advertising device ... or in any other manner or means
13   whatever, including over the Internet, any statement, concerning ... personal property or services,
14   professional or otherwise, or performance or disposition thereof, which is untrue or misleading and
15   which is known, or which by the exercise of reasonable care should be known, to be untrue or
16   misleading.”
17          74.      Defendant committed acts of false advertising, as defined by §17500, by making
18   the misrepresentations alleged above, including the CBD Claims.
19          75.     By virtue of labeling its products with the CBD Claims, Defendant knew or should
20   have known the CBD Claims were false, but continued to manufacture and sell underfilled CBD
21   Products in the retail and wholesale markets.
22          76.     Defendant’s actions in violation of § 17500 were false and misleading such that the
23   general public is and was likely to be deceived.
24          77.     Plaintiff Glass and the California Subclass suffered economic injury as a direct and
25   proximate result Defendant’s violation because: (a) they would not have purchased the CBD
26   Products on the same terms if they knew that the Products had been falsely labeled as alleged
27   herein; (b) they paid a price premium compared to products without the misrepresentations alleged
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         18
     Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 20 of 27



 1   herein; and (c) the CBD Products did not have the characteristics, ingredients, uses, benefits, or

 2   quantities as promised.

 3          78.     On behalf of himself and other members of the California Subclass, Plaintiff Glass

 4   seeks to enjoin the unlawful acts and practices described herein and to recover actual damages,

 5   restitution, and reasonable attorneys’ fees.

 6                                             COUNT VIII
                      (Violation Of The Florida Deceptive And Unfair Practices Act,
 7
                                       Fla. Stat. §§ 501.201, et seq.)
 8          79.     Plaintiff hereby incorporates by reference the allegations contained in all preceding
 9   paragraphs of this complaint.
10          80.     Plaintiff brings this claim individually and on behalf of the members of the Class
11   and California Subclass against Defendant.
12          81.     Class members are “consumers” within the meaning of the Florida Unfair and
13   Deceptive and Unfair Trade Practices Act (“FDUTPA”), Fla. Stat. § 501.203(7).
14          82.     Defendant is engaged in “trade or commerce” within the meaning of Fla. Stat. §
15   501.203(8).
16          83.     The FDUTPA prohibits “[u]nfair methods of competition, unconscionable acts or
17   practices, and unfair or deceptive acts or practices in the conduct of any trade or commerce....” Fla.
18   Stat. § 501.204(1). Defendant participated in unfair and deceptive trade practices that violated the
19   FDUTPA as described herein.
20          84.     In the course of business, Defendant actively concealed information reasonable
21   consumers need to know before purchasing Defendant’s products.
22          85.     Defendant knew or should have known that the CBD Products did not contain
23   anywhere near the quantity they were labeled and advertised as containing. The Class was
24   deceived by Defendant’s misrepresentation into believing that the CBD Products contained
25   substantially more CBD than they are labeled to contain.
26          86.     Defendant made material misrepresentations about the quantity of CBD in the CBD
27   Products that were false and misleading.
28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                         19
     Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 21 of 27



 1           87.     Defendant knew or should have known its conduct violated the FDUPTA.

 2           88.     Defendant’s unfair or deceptive acts or practices were likely to deceive reasonable

 3   consumers, including the Class, about the true nature of the CBD Products it manufactures,

 4   advertises, sells, and distributes.

 5           89.     The Class suffered ascertainable loss caused by Defendant’s material

 6   misrepresentations. But for Defendant’s deceptive and unfair conduct, Plaintiff and the Class

 7   would not have purchased the CBD Products.

 8           90.     As a direct and proximate result of Defendant’s FDUPTA violations, Plaintiff and

 9   the Class suffered injury in fact and actual damages.

10           91.     Plaintiff and the Class also seek an order enjoining Defendant’s unfair, unlawful,

11   and/or deceptive practices, declaratory relief, attorneys’ fees, and any other just and proper relief

12   available under the FDUPTA.

13                                         PRAYER FOR RELIEF

14           WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, seeks

15   judgment against Defendant, as follows:

16           a.      For an order certifying the Class and the California Subclass under Rule 23 of the
                     Federal Rules of Civil Procedure and naming Plaintiff as a representative of the
17
                     Class and Subclass and Plaintiff’s attorneys as Class Counsel to represent the Class
18                   members;

19           b.      For an order declaring the Defendant’s conduct violates the statutes referenced
                     herein;
20
             c.      For an order finding in favor of Plaintiff and the Class and Subclass on all counts
21                   asserted herein;
22           d.      For statutory, compensatory, and punitive damages in amounts to be determined by
23                   the Court and/or jury;

24           e.      For prejudgment interest on all amounts awarded;

25           f.      For an order of restitution and all other forms of equitable monetary relief;

26           g.      For injunctive relief as pleaded or as the Court may deem proper;
27

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                            20
     Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 22 of 27


           h.     For an order awarding Plaintiff and the Class and Subclass their reasonable
 1                attorneys’ fees and expenses and costs of suit;
 2
           i.     Damages, restitution, and/or disgorgement in an amount to be determined at trial;
 3                and

 4         j.     For such other and further relief as the Court may deem proper.

 5                                  DEMAND FOR TRIAL BY JURY
 6         Plaintiff demands a trial by jury on all causes of action and issues so triable.
 7
     Dated: September 18, 2019                     Respectfully submitted,
 8
                                                   BURSOR & FISHER, P.A.
 9
                                                   By:          /s/ Neal J. Deckant___        r
10

11                                                 Neal J. Deckant (State Bar No. 322946)
                                                   Frederick J. Klorczyk III (State Bar No. 320783)
12                                                 1990 North California Blvd., Suite 940
                                                   Walnut Creek, CA 94596
13                                                 Telephone: (925) 300-4455
                                                   Facsimile: (925) 407-2700
14
                                                   E-Mail: ndeckant@bursor.com
15                                                          fklorczyk@bursor.com

16                                                 Attorneys for Plaintiff

17

18

19

20

21

22

23

24

25

26

27

28
     CLASS ACTION COMPLAINT – JURY TRIAL DEMANDED                                                     21
     Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 23 of 27


 1            CLRA Venue Declaration Pursuant to California Civil Code Section 1780(d)
 2          I, Neal J. Deckant, declare as follows:
 3          1.      I am an attorney at law licensed to practice in the State of California and a member
 4   of the bar of this Court. I am a Partner at Bursor & Fisher, P.A., counsel of record for Plaintiff in
 5   this action. I have personal knowledge of the facts set forth in this declaration and, if called as a
 6   witness, I could and would competently testify thereto under oath.
 7          2.      The Complaint filed in this action is filed in the proper place for trial under Civil
 8   Code Section 1780(d) in that a substantial portion of the events alleged in the Complaint occurred
 9   in the Eastern District of California.
10          I declare under the penalty of perjury under the laws of the State of California and the
11   United States that the foregoing is true and correct and that this declaration was executed at Walnut
12   Creek, California this 18th day of September, 2019.
13

14
                                                                         /s/ Neal J. Deckant       _
15                                                                           Neal J. Deckant

16

17

18

19

20

21

22

23

24

25

26

27

28
Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 24 of 27




                                                     EXHIBIT A
      Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 25 of 27




1990 N. CALIFORNIA BLVD., SUITE 940                                FREDERICK J. KLORCZYK III
W A L N UT C RE E K , CA 9 4 5 96                                               Tel: 9 2 5 . 3 0 0 . 4 4 5 5
www.bursor.com                                                                  Fax: 9 2 5 . 4 0 7 . 2 7 0 0
                                                                          f kl o r c z y k @ b u r s o r . c o m




                                         August 23, 2019

Via Certified Mail – Return Receipt Requested

Global Widget, LLC
8419 Sunstate Street
Tampa, FL 33634

CF Registered Agent, Inc.
Re: Global Widget, LLC
100 S. Ashley Drive, Suite 400
Tampa, FL 33602

Re:    Notice And Demand Letter Pursuant To U.C.C. §§ 2-313, 2-314, 2-607;
       The California Consumers Legal Remedies Act;
       The California Unfair Competition Law;
       The California False Advertising Law; And
       The Florida Deceptive And Unfair Trade Practices Act

To Whom It May Concern:

        This letter serves as a preliminary notice and demand for corrective action by Global
Widget, LLC (“Global Widget”) pursuant to U.C.C. § 2-607(3)(a) concerning breaches of
express and implied warranties related to our client, Kenneth Glass, and a class of all similarly
situated purchasers (the “Class”) of Hemp Bombs branded products (collectively, the “CBD
Products”) claiming that the products purportedly contain “25mg,” “50mg,” “75mg,” “80mg,”
“100mg,” “125mg,” “160mg,” “200mg,” “225mg,” “250mg,” “300mg,” “375mg,” “450mg,”
“600mg,” “750mg,” “900mg,” “1000mg,” “1500mg,” “2000mg,” or “4000mg” of CBD
(collectively, the “CBD Claims”). This letter also serves as a notice of violation of the California
Consumers Legal Remedies Act (“CLRA”), Cal. Civ. Code §§ 1750, et seq.; the California
Unfair Competition Law (“UCL”), Cal. Bus. & Prof. Code §§ 17200, et seq.; the California False
Advertising Law (“FAL”), Cal. Bus. & Prof. Code §§ 17500, et seq.; the Florida Deceptive and
Unfair Trade Practices Act, Fla. Stat. Ann. §§ 501.201, et seq.; and all other applicable federal
and state laws.

       Our client purchased “Hemp Bombs CBD Gummies” and other Hemp Bombs CBD
products. Prior to purchasing his Hemp Bomb branded products, Mr. Glass reviewed
information about the products, including the quantity of CBD purportedly contained in each.
Mr. Glass also reviewed the accompanying labels, disclosures, warranties, and marketing
materials, and understood them as representations and warranties by Global Widget that the CBD
      Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 26 of 27 2
                                                                    PAGE


Products contained the quantities of CBD advertised. Mr. Glass relied on these representations
and warranties in deciding to purchase his CBD Products over comparable products. But these
representations were false, and Mr. Glass did not receive the quantity of CBD he purchased.
Independent lab testing reveals that the true quantity of CBD in the CBD Products is only a small
fraction of these representations. Accordingly, Global Widget breached express and implied
warranties made to our client and the Class and violated the consumer protection statutes
reference above. See U.C.C. §§ 2-313, 2-314.

       On behalf of our client and the Class, we hereby demand that Global Widget (1) issue a
mandatory recall of the CBD Products, and (2) make full restitution to all purchasers of the CBD
Products of all purchase money obtained from sales thereof.

        We also demand that Global Widget preserve all documents and other evidence which
refer or relate to any of the above-described practices including, but not limited to, the following:

       1.      All documents concerning the design, packaging, labeling, and
               manufacturing process for the CBD Products;

       2.      All tests of the CBD Products, whether performed by Global Widget or
               any third-party entities;

       3.      All documents concerning the pricing, advertising, marketing, and/or sale
               of the CBD Products;

       4.      All communications with customers involving complaints or comments
               concerning the CBD Products;

       5.      All documents concerning communications with any retailer involved in
               the marketing or sale of the CBD Products;

       6.      All documents concerning communications with federal or state regulators
               concerning the CBD Products; and

       7.      All documents concerning the total revenue derived from sales of the CBD
               Products.

       If you contend that any statement in this letter is inaccurate in any respect, please provide
us with your contentions and supporting documents immediately upon receipt of this letter.

        Please contact me right away if you wish to discuss an appropriate way to remedy this
matter. If I do not hear from you promptly, I will take that as an indication that you are not
interested in doing so.
Case 2:19-cv-01906-MCE-KJN Document 1 Filed 09/19/19 Page 27 of 27 3
                                                              PAGE


                                    Sincerely,




                                    Frederick J. Klorczyk III
